The plaintiff in error, Gus Barbee, was convicted in the county court of Pottawatomie county on a charge of conducting and carrying on as owner, games of poker and craps for money, checks and other representations of value, and his punishment fixed at a fine of three hundred dollars and confinement in the county jail for a period of thirty days. We have carefully examined the record and find no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed.